DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The first issue regarding claim 1 (and claims 2-5) is that the claim is self-contradictory regarding whether the connector is matable in only one orientation or matable in two orientations.
 The final paragraph of claim 1 provides that “the connector includes a connection direction orientation restrictor that allows connection to the receptacle in the one direction orientation and prohibits connection to the receptacle in the other direction orientation.”  In agreement with the limitation, as disclosed in the specification, the connector 22 includes a protrusion 22b2 that allows the connector to be mated to the receptacle 21 in only one orientation.   The protrusion 22b2 prevents the connector 22 from mating with the receptacle in any other orientation. 
Claim 1, however, further requires that the connector be connected to the receptacle in two orientations:  (1) “the connector being connected to the receptacle in one direction of the two specific directions orientations without detecting a connection direction orientation of the connector with respect to the receptacle, the controller circuit successfully performs transmission . . .”  2) when the connector being connected to the receptacle in the other orientation of the two specific orientations, the controller circuit does not successfully perform the transmission.
The two limitations are mutually exclusive and cannot both be met.  The orientation restrictor ensures that the connector can only be mated to the receptacle in only one orientation.  Therefore the limitations requiring the connector to be mated in two orientations cannot be met.  
See MPEP section 2164.01.  A) the claims are not broad.  B) the nature of the invention prevents the device as claimed from being made.  There is no apparent way to make the device as claimed.  C) The prior art does not disclose the device as claimed and cannot be relied on to teach how the device could be made.   D) The level of one with ordinary skill in the art is such that upon reading the disclosure, one with ordinary skill would not be able to make the device as claimed.  E) The specification is arguably incomprehensible, therefore the direction provided by the specification is not sufficient to allow one to make the invention.   F) No working example have been provided.  H) No amount of experimentation could result in the making the device as claimed.
The second issue regarding claim 1 is that the controller is not enabled.  Firstly, “when the connector being connected to the receptacle in one direction of the two specific orientations without detecting a connection orientation of the connector with respect to the receptacle, the controller circuit successfully performs transmission of at least one of a signal and a power between the plurality of internal units . . .”  This limitation (as best understood by the examiner) requires that the controller does not detect the orientation of the connector.   
Secondly, “when the connector being connected to the receptacle in the other orientation of the two specific directions orientations, the controller circuit does not successfully perform the transmission.  This limitation requires that controller does detect the orientation of the connector in the receptacle.  
As understood, the controller circuit must detect the orientation of the connector in order to meet the second requirement, that the controller circuit not transmit when the connector is in “the other orientation.”  
The limitations require that 1) the controller circuit must not detect the orientation of the connector when the connector is in one orientation and 2) the controller unit must detect the orientation of the connector when the connector is in “the other” orientation .  This requirement is self-contradictory and both requirements cannot be met as claimed.
See MPEP section 2164.01.  A) the claims are not broad.  B) the nature of the invention prevents the device as claimed from being made.  There is no apparent way to make the device as claimed.  C) The prior art does not disclose the device as claimed and cannot be relied on to teach how the device could be made.   D) The level of one with ordinary skill in the art is such that upon reading the disclosure, one with ordinary skill would not be able to make the device as claimed.  E) The specification is arguably incomprehensible, therefore the direction provided by the specification is not sufficient to allow one to make the invention.   F) No working example have been provided.  H) No amount of experimentation could result in the making the device as claimed.
Note that the remaining dependent claims 4-5 are further self-contradictory in requiring both that 1) the connector be matable in two orientations and 2) the connector is prevented from being matable in a second orientation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2832